DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
	In response to the Amendment received on 03/18/2022, the examiner has carefully considered the amendments.  The claim rejection under 35 U.S.C. § 112, 2nd paragraph for claims 2 and 23have been overcome by the amendment and has hereby been withdrawn for consideration.  


Response to Arguments
Applicant’s arguments, see Amendment/Remarks, filed 03/18/2022, with respect to claims 1-45 have been fully considered and are persuasive.  The rejection of claims 1-2, 5-6, 8-9, 11-12, 15-16, 20, 22-23, 26-27, 29-30, 32, 34-36, 39-40, and 43-44 under 35 U.S.C. 102(a1) as being anticipated by Nagasaka et al (5,607,817) has been withdrawn.  The rejection of claims 18 and 42 under 35 U.S.C. 103 as being unpatentable over Nagasaka et al (cited previous) has been withdrawn.  Applicant has amended the claims to successfully distinguish the instantly claimed photopolymerization formulation over the prior art. By definition, the instantly claimed synergist specifically formula III is distinguished over the synergist taught by Nagasaka since the synergist taught by Nagasaka teaches triazine-containing synergist used in photopolymerizable formulation, wherein triazine-containing are unsaturated compounds. 



Allowable Subject Matter

Claims 1-45 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art, alone or in combination, fails to expressly teach and/or fairly suggest a photopolymerizable formulation comprising a synergist selected from Formula I, Formula II, and Formula III as instantly claimed and defined.  Nor does the prior art, alone or in combination, expressly teach and/or fairly suggest a method of forming an object comprising forming a photopolymerization formulation comprising a photopolymerizable formulation comprising a synergist selected from Formula I, Formula II, and Formula III as instantly claimed and defined.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US7,297,306B2 to SANTOBIANCO et al. Santobianco discloses a method of forming an object comprising: forming a photopolymerization formulation (Col10,In1-9;Co!14,Ln1-14,Table4) comprising: a polymerizable ethylenically unsaturated monomer (Col7,In18-21;Col10,In1-9); a photoinitiator and a synergist (Col10,In1-9;Col4,In50-54;Col11,In26-29;Col14,Table4) and exposing at least a portion of the said photopolymerization formulation to photons (Col13,In15-18). Santobianco does not disclose the synergist as being of formula|, II or III. US 3,702,837 to GILLES discloses a synergist of formula (Col2,In41-54;Col4,In27-43), wherein R1 is a substituted aryl; R2 and R3 are taken together to form a saturated substituted ring (Col2,In41-50).  Gilles does not disclose the compound of formula as a synergist that can promote photopolymerization.  US 2013/0012611 to DAVIDSON et al discloses a photopolymerization formulation comprising a polymerizable ethylenically unsaturated monomer, a photoinitiator and an amine synergist (abstract; para[0123];[0124]) wherein the amine is a compound analogous to formula wherein R1 is an aryl, R3 is a saturated acyclic C1-alkyl R2 is CO R10 wherein R10 is an ester (para[0102];[0104]).  Davidson does not disclose an amide further substituted by R2 nor does Davidson disclose a synergist of formulas II or Ill.  US2004/0235976 to HOYLE et al discloses a method of forming an object (para[0048]) comprising photopolymerization formulation comprising a polymerizable ethylenically unsaturated monomer, a photoinitiator (para(0042]-[0044]) and a synergist as an additive (para(0047]) wherein the photoinitiator is a compound of formula wherein R1 is an acyclic heteroatom containing group; R2 and R3 are taken together to form an unsaturated substituted ring (para[0030];[0031]). Hoyle does not disclose the compound of formula as a synergist added to the composition together with a photoinitiator.
Thus, there is no prior art on record that specifically discloses or fairly suggests a compound of formula I, II or III as a synergist that can promote photopolymerization.  Further, it would not have been obvious to one of ordinary skill in the art to design compounds of formula I, II or III based on the teachings of the prior art, because as discussed above, none of Santobianco, Gilles, Davidson or Hoyle disclose the compound of formula I, Il or Ill as an amine synergist that can promote photopolymerization in a composition comprising an ethylenically unsaturated monomer and a photoinitiator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc